        


Exhibit 10(a)
PROTECTIVE LIFE CORPORATION
2016 ANNUAL INCENTIVE PLAN


1.    Purpose.
The purpose of the Plan is to enable the Company and its Subsidiaries to
attract, retain, motivate and reward qualified officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company's performance.
2.    Definitions.
Unless the context requires otherwise, the following terms as used in the Plan
shall have the meanings ascribed to each below.
"Board" shall mean the Board of Directors of the Company.
"Committee" shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board may designate from
time to time) or any subcommittee thereof.
"Company" shall mean Protective Life Corporation.
"Participant" shall mean each officer or key employee of the Company or a
Subsidiary whom the Committee designates as a participant in the Plan.
"Plan" shall mean the 2016 Protective Life Corporation Annual Incentive Plan, as
set forth herein and as may be amended from time to time.
"Subsidiary" shall mean (1) any corporation of which the Company possesses
directly or indirectly fifty percent (50%) or more of the total combined voting
power of all classes of stock of such corporation and (2) any other business
organization, regardless of form, in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined equity interests in
such organization.
3.    Administration.
The Committee shall administer and interpret the Plan. The Committee shall
establish performance objectives in accordance with Section 4 and shall certify
whether such performance objectives have been achieved, subject to the Board’s
approval. Any determination made by the Committee under the Plan shall be final
and conclusive. The Committee may employ such legal counsel, consultants and
agents (including counsel




 




--------------------------------------------------------------------------------




or agents who are employees of the Company or a Subsidiary) as it may deem
desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel, consultant or agent and any computation received
from any such consultant or agent. All expenses incurred in the administration
of the Plan, including (without limitation) expenses for the engagement of any
counsel, consultant or agent, shall be paid by the Company. No member or former
member of the Board or the Committee, or any other person involved in the
administration of the Plan, shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
other than as a result of such individual's willful misconduct.
4.    Incentive Payments.
(a)    Establishing the Performance Criteria. On or before April 1 of each other
calendar year during which the Plan is in effect, the Committee shall recommend
for approval by the Board the performance objective or objectives that must be
satisfied in order for a Participant to receive an incentive payment for that
year. The Committee may establish different performance objectives for different
Participants. For each Participant, the performance objective(s) shall state, in
terms of an objective formula or standard, the method for computing the amount
of the incentive payment payable to the Participant if the objective(s) are
achieved. With respect to any Participant, the Committee may establish multiple
performance objectives. If it establishes multiple performance objectives with
respect to any given Participant, the Committee shall provide whether (i) a
specified percentage of the Participant’s annual incentive opportunity will be
payable based on the achievement (in whole or in part) of a specified objective,
(ii) payment of any amount is contingent upon achievement (in whole or in part)
of more than one such criteria or (iii) the amount payable upon the achievement
of one objective may be reduced or increased based on the level of achievement
of a different objective.
(b)    Available Performance Criteria. Any performance objectives established
under Section 4(a) shall be related to one of the following criteria, which may
be determined solely by reference to the performance of the Company or a
Subsidiary or a division or business unit or based on comparative performance
relative to other companies: net income; operating income; book value; embedded
value or economic value added; return on equity, assets or invested capital;
assets, sales or revenues or growth in assets, sales or revenues; efficiency or
expense management; capital adequacy (including risk-based capital); investment
returns or asset quality; completion of acquisitions, financings, or similar
transactions; customer service metrics; the value of new business or sales; or
such other reasonable criteria as the Committee may recommend and the Board may
approve. Notwithstanding the immediately preceding sentence, the Committee may
add other performance criteria to those specified in the immediately preceding
sentence, subject to the approval by the Board of the inclusion of any such
additional criterion.


2

--------------------------------------------------------------------------------




(c)    Amount Payable. The Committee shall establish a target amount for each
Participant that would be payable if each of the applicable performance
objectives are 100% achieved. Except as provided in Section 4(e), the amount
actually payable in respect of any performance objective shall be determined
based on the extent to which such objective (or such objective and any other
linked performance objective) is met or exceeded, or the extent to which such
objective(s) are only partially achieved. The Committee may provide that amounts
below or in excess of target will be payable for performance in excess of, or at
stated levels below, targeted performance. The Committee may establish a
threshold level of achievement for any performance objective below which no
amount shall be payable in respect of such performance objective.
(d)    Effect of Termination of Employment. Except as provided in the following
sentence, unless the Committee shall determine to authorize a payment, no amount
shall be payable to a Participant as an annual incentive award unless the
Participant is still an employee of the Company or one of its Subsidiaries on
the date payment is made or such earlier date as the Committee may specify.
Unless the Committee shall otherwise determine to pay the Participant a greater
amount, if a Participant's employment terminates due to death, disability (as
determined in accordance with generally applicable Company policies) or normal
or early retirement under the terms of any retirement plan maintained by the
Company or a Subsidiary, such Participant shall receive an annual incentive
payment equal to the amount the Participant would have received if the
Participant had remained employed through the end of the year, multiplied by a
fraction, the numerator of which is the number of days that elapsed during the
year in which the termination occurs before and including the date of the
Participant's termination of employment and the denominator of which is 365.
(e)    Discretion. Any other provision in the Plan to the contrary
notwithstanding, (1) the Committee shall have the right, in its sole discretion,
to pay to any Participant an annual incentive payment for such year in an amount
based on individual performance or any other criteria or the occurrence of any
such event that the Committee shall deem appropriate and (2) the Committee may
provide for a minimum incentive payment to any or all, or any class of,
Participants in respect of any calendar year, regardless of whether any
applicable performance objectives are attained.


3

--------------------------------------------------------------------------------




5.    Payment.
Payment of any incentive payment determined under Section 4 shall be made to
each Participant (subject to any valid deferral election made by the
Participant) as soon as practicable after the Committee certifies that the
applicable performance objectives have been achieved (or, in the case of any
incentive payment payable under the provisions of Section 4(e), after the
Committee determines the amount of any such payment or that any condition to
such payment has been satisfied), but in no event later than the March 15
immediately following the calendar year for which such incentive payment is
payable. The provisions of this Section 5 shall be administered so the Plan is
not a plan of deferred compensation as provided in Section 409A of the Internal
Revenue Code of 1986, as amended.
6.    General Provisions.
(a)    Effectiveness of the Plan. The Plan shall be effective with respect to
the calendar year beginning January 1, 2016, and may continue in effect for
subsequent calendar years, to the extent that the Committee recommends to the
Board, and the Board approves, that the Plan be so continued.
(b)    Amendment and Termination. Notwithstanding Section 6(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided that no such amendment, suspension, discontinuance or termination shall
adversely affect the rights of any Participant with respect to any calendar year
that has already commenced.
(c)    Designation of Beneficiary. Each Participant may designate a beneficiary
or beneficiaries (which beneficiary may be an entity other than a natural
person) to receive any payments that may be made after the Participant's death.
Such designation may be changed or canceled at any time without the consent of
any such beneficiary. Any such designation, change or cancellation must be made
on a form or in a manner approved by or acceptable to the Committee and shall
not be effective until received by the Committee. If no beneficiary has been
named, or the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant's spouse or, if no spouse
survives the Participant, the Participant's estate. If a Participant designates
more than one beneficiary, the payment shall be made to such beneficiaries in
equal shares, unless the Participant has designated otherwise.
(d)    Delegation. Notwithstanding anything else contained herein to the
contrary, the Committee may delegate authority for establishing performance
objectives and any or all of its other duties and responsibilities under the
Plan in respect of all Participants other than the Chief Executive Officer and
all members of the Company’s Performance and Accountability Committee to a
committee of officers


4

--------------------------------------------------------------------------------




comprised of the Chairman and Chief Executive Officer; the President and Chief
Operating Officer; the Executive Vice President, Chief Legal Officer, Secretary
and General Counsel; the Executive Vice President, Finance and Risk and Chief
Risk Officer; Executive Vice President, Chief Administrative Officer; and the
Executive Vice President, Chief Financial Officer and Controller. In the event
that at any time any of the aforementioned offices shall be vacant (or the title
associated with such position shall be changed), the person performing the
substantial portion of the duties of such position shall serve as a member of
such officer’s committee.
(e)    No Right of Continued Employment. Nothing in the Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company or its Subsidiaries.
(f)    No Limitation to Corporate Action. Nothing in the Plan shall preclude the
Company from authorizing the payment to the eligible employees of other
compensation, including (without limitation) base salaries, awards under any
other plan of the Company or its Subsidiaries, any other incentive payments or
bonuses (whether or not based on the attainment of performance objectives) and
retention or other special payments.
(g)    Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant's interest under the Plan. The
Company's obligations under the Plan are not assignable or transferable except
to (1) a corporation which acquires all or substantially all of the Company's
assets or (2) any corporation into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant's beneficiaries, heirs, executors,
administrators or successors in interest.
(h)    Withholding. Any amount payable to a Participant or a beneficiary under
the Plan shall be subject to any applicable federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required by law to deduct and withhold from such payment.
(i)    Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
(j)    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to the
principles of conflict of laws.


5

--------------------------------------------------------------------------------




(k)    Headings. Headings are inserted in the Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.
IN WITNESS WHEREOF, Protective Life Corporation has executed this document as of
February 22, 2016.
PROTECTIVE LIFE CORPORATION


/s/: John D. Johns

Chairman of the Board and Chief Executive Officer


/s/: Richard J. Bielen

President and Chief Operating Officer


/s/: Deborah J. Long

Executive Vice President, Secretary, Chief Legal Officer, and General Counsel


/s/: Michael G. Temple

Executive Vice President, Finance and Risk and Chief Risk Officer


/s/: D. Scott Adams

Executive Vice President and Chief Administrative Officer


/s/: Steven G. Walker

Executive Vice President, Chief Financial Officer and Controller






6